                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-33737-jpg
Brittany P. Hatfield                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-3                  User: amari                        Page 1 of 1                          Date Rcvd: Feb 19, 2019
                                      Form ID: pdf973                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2019.
db             +Brittany P. Hatfield,   13822 CR 32,   Bellevue, OH 44811-9567

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Feb 20 2019 00:01:23      Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,    Suite 441,   Cleveland, OH 44114-1234
cr             +E-mail/Text: bnc@atlasacq.com Feb 20 2019 00:00:45      Atlas Acquisitions LLC,
                 294 Union Street,   Hackensack, NJ 07601-4303
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Feb 19 2019 23:59:26
                 Capital One Auto Finance, a division of Capital On,    c/o AIS Portfolio Services, LP,
                 4515 N Santa Fe Avenue Dept. APS,   Oklahoma City, OK 73118-7901
                                                                                             TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2019 at the address(es) listed below:
              Kevin A. Mack   on behalf of Debtor Brittany P. Hatfield kevin@kmacklaw.com,
               cathy@kmacklaw.com;bankruptcy@kmacklaw.com;bailey@kmacklaw.com
              Patti Baumgartner-Novak    pnovak@bex.net, kroseman@bex.net;OH76@ecfcbis.com
                                                                                            TOTAL: 2




         18-33737-jpg           Doc 20       FILED 02/21/19            ENTERED 02/22/19 00:24:33                    Page 1 of 2
  The court incorporates by reference in this paragraph and adopts as the findings and orders
  of this court the document set forth below. This document has been entered electronically in
  the record of the United States Bankruptcy Court for the Northern District of Ohio.




        Dated: February 19 2019




                          UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION
     In re:
     BRITTANY HATFIELD                          *         Case No. 18-33737
                                                *
                                                *         Judge JOHN P. GUSTAFSON
             Debtor[s]                          *
                                                *         Patti Baumgartner-Novak, Esquire
                                                *         3015 Navarre Avenue #203
                                                *         Oregon, OH 43616
                                                *         419-724-2480
                                                *         419-724-2481 FAX
                                                *         Sup. Ct. No. 0055295
                                              ORDER
             This matter having come before the Court on the Motion for Turnover filed by the
     Trustee, the Court finds that the Movant has complied with the provisions of Local Rule
     9013-3 and that no objection has been timely filed, the motion is well taken, and
             IT IS ORDERED that the Debtor(s) shall surrender to the Trustee on or before
     April 15, 2019, a copy of the 2018 Federal and State Income Tax Returns, with all
     attachments and W-¶V and the non-exempt portion of Refunds for administration as part
     of the bankruptcy estate.




18-33737-jpg    Doc 20      FILED 02/21/19       ENTERED 02/22/19 00:24:33            Page 2 of 2
